DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/06/2020 and 03/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nowatzyk et al. (2013/0285885, of record).

Regarding claim 1, Nowatzyk discloses an optical multiplexing package (at least Figures 1, 5, and 6, 100, light field projector; Abstract) having an expanded color gamut (at least [0030]) comprising: an optical lens (120, microlens array); an array of LEDs (110, solid-state LED emitter array) that form pixels (Figure 1, 140, pixel; Figure 5, 320, best fit pixels) mounted on a movable stage (at least [0048] teaches 110, SLEA, is mechanically moved), wherein the LEDs project light through the optical lens (Figure 1), wherein the pixels include red, green, blue (at least [0030]), and at least one other color pixel (at least [0030] teaches the red, green, and blue colors may be emitted in differing intensities to blend together at 140, pixel, to create any resultant color desired); a driver that controls movement of the stage such that the light passing through the lens changes with movement of the stage (at least Abstract teaches SLEA is moved, thus interpreted to include a driver, the movement allows for improved resolution; [0048]); and a sensor that provides information to the driver about location and timing of the movable stage (165, display processor; Figures 6-8; at least [0055]).

Regarding claim 2, Nowatzyk discloses the optical multiplexing package of claim 1, wherein the at least on additional color is selected from the group consisting of cyan, amber, deep green, dark blue or royal blue, or a cool 10,000 kelvin white (at least [0030] teaches the red, green, and blue colors may be emitted in differing intensities to blend together at 140, pixel, to create any resultant color desired).

Regarding claim 8, Nowatzyk discloses a substrate (at least Figures 1, 5, and 6, 100, light field projector; Abstract) comprising multiple optical multiplexing packages (100, light field projector, includes arrays of solid-state LED and microlens) controlled by a driver (at least Abstract teaches SLEA is moved, thus interpreted to include a driver), wherein the optical multiplexing packages comprise: an optical lens (120, microlens array); an array of LEDs (110, solid-state LED emitter array) that form pixels (Figure 1, 140, pixel; Figure 5, 320, best fit pixels) mounted on a movable stage (at least [0048] teaches 110, SLEA, is mechanically moved), wherein the LEDs project light through the optical lens (Figure 1), wherein the pixels include red, green, blue (at least [0030]), and at least one other color pixel (at least [0030] teaches the red, green, and blue colors may be emitted in differing intensities to blend together at 140, pixel, to create any resultant color desired); wherein the driver controls movement of the stage such that the light passing through the lens changes with movement of the stage (at least Abstract teaches SLEA is moved, which allows for improved resolution; [0048]), wherein the driver uses input from at least one sensor that provides information to the driver about location and timing of the movable stage and/or substrate (165, display processor; Figures 6-8; at least [0055]).

Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gurin (10,437,012).

Regarding claim 9, Gurin discloses an optical multiplexing system (at least Figure 24) comprising: at least one pixel (444, LED) comprising a light source (col 13 lines 41) that generates light through a metalens (30.1, metalens) that focuses focused light onto the back of an optical stack (802, trunk/hood, includes 30.2 metalens, and 445, light emitting waveguide, thus regarded as an optical stack).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nowatzyk et al. (2013/0285885, of record) in view of Lee (8,553,342, of record).

Regarding claim 3, Nowatzyk discloses the optical multiplexing package of claim 1, but fails to teach wherein the stage is a linear comb-based device. Nowatzyk and Lee are related because both teach an optical multiplexing package including a movable stage.
Lee discloses an optical multiplexing package wherein the stage is a linear comb-based device (Figure 4, 150, comb drive unit; at least col 5 lines 5-11).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Nowatzyk to incorporate the teachings of Lee and provide wherein the stage is a linear comb-based device. Doing so would allow for improved response of movement of the LEDs.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nowatzyk et al. (2013/0285885, of record) in view of Numazaki et al. (2007/0058034, of record).

Regarding claim 4, Nowatzyk discloses the optical multiplexing package of claim 1, but fails to teach wherein the stage moves linearly along two axes. Nowatzyk and Numazaki are related because both teach an optical multiplexing package including a movable stage.
Numazaki discloses an optical multiplexing package wherein the stage moves linearly along two axes (at least [0071] teaches movement in the vertical and horizontal directions).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Nowatzyk to incorporate the teachings of Numazaki and provide wherein the stage moves linearly along two axes. Doing so would allow for the package to more efficiently output the lights from the LEDs in multiple viewing directions.

Regarding claim 5, Nowatzyk discloses the optical multiplexing package of claim 1, but fails to teach wherein the stage moves in more than one axis. Nowatzyk and Numazaki are related because both teach an optical multiplexing package including a movable stage.
Numazaki discloses an optical multiplexing package wherein the stage moves in more than one axis (at least [0071] teaches movement in the vertical and horizontal directions).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Nowatzyk to incorporate the teachings of Numazaki and provide wherein the stage moves in more than one axis. Doing so would allow for the package to more efficiently output the lights from the LEDs in multiple viewing directions.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach the limitations of claims 6 and 7, along with the structural limitations positively recited in claim 1, in a manner that would be appropriate under 35 U.S.C. 102 or 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872